BENEDICT, District Judge.
This is an action instituted by the owners and crew of the pilot boat Henry E. Fish, to recover salvage for bringing in the schooner Saxon and her cargo, found derelict at sea. The owners of the schooner and of her cargo have been represented in court upon the return of the process, and made oral claim to the property seized. No answer has been filed in behalf of the claimant of the vessel, and the case has, by consent, been submitted for the adjudication of the court upon the libel and answer of the claimants of the cargo and the deposition of the owners of the Saxon and of one of the salvors. From the evidence, it appears that the schooner, laden with lumber, was, on the 30th of December last, found by the pilot boat some seventy miles south of Sandy Hook, and twenty-five miles from land, then wholly derelict, and the sea breaking over her heavily.. After some difficulty, a hawser was made fast to 'the wreck, but the weather was too rough to permit towing until the next day, when tne pilot boat started to tow to New York. After considerable difficulty, she brought tne wreck inside the Hook, on Sunday, January 2d, and then, by employing a tug, safely moored it alongside a pier in New York harbor.
The pilot boat, as it appears, started out in search of this wreck, having heard that a schooner had been injured in a collision, and cruised for some days in search of her.
It also appears that two other boats auu a brig had attempted to tow the wreck in, but had been compelled to abandon it. The crew of the pilot boat numbered fourteen, all told. The value of the schooner, as she lies, is considered by her owners to be about $1,-000, and the value of the cargo about $3,000. The pilots have expended in the service, and in taking care of the wreck, the sum of $160.
Upon these facts, I shall award to the sal-vors fifty per cent, of the value of the property saved, to which I add $100 and the costs, because of the circumstance that the sal-vors started out in search of the wreck, and continued the search until it was found.